Name: 2010/754/CFSP: Political and Security Committee Decision EUPM/1/2010 of 30Ã November 2010 concerning the extension of the mandate of the Head of Mission of the European Union Police Mission in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  European construction;  international security;  personnel management and staff remuneration
 Date Published: 2010-12-07

 7.12.2010 EN Official Journal of the European Union L 320/9 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/1/2010 of 30 November 2010 concerning the extension of the mandate of the Head of Mission of the European Union Police Mission in Bosnia and Herzegovina (2010/754/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2009/906/CFSP of 8 December 2009 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Decision 2009/906/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purposes of political control and strategic direction of the European Union Police Mission in Bosnia and Herzegovina (EUPM BiH), including, in particular, the decision to appoint a Head of Mission. (2) On 15 December 2009, upon a proposal of the Secretary-General/High Representative, the PSC, by its Decision EUPM/1/2009 (2), extended the mandate of Mr Stefan FELLER as Head of Mission of EUPM BiH until 31 December 2010. (3) On 15 November 2010, the High Representative of the Union for Foreign Affairs and Security Policy proposed to the PSC to extend the mandate of Mr Stefan FELLER as Head of Mission of EUPM BiH for an additional year, until 31 December 2011, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Stefan FELLER as Head of Mission of the European Union Police Mission in Bosnia and Herzegovina is hereby extended until 31 December 2011. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until 31 December 2011. Done at Brussels, 30 November 2010. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 322, 9.12.2009, p. 22. (2) OJ L 330, 16.12.2009, p. 79.